Citation Nr: 1028524	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for bilateral 
carpal tunnel syndrome and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in 
February 2000 and October 2006.  

The February 2000 rating decision denied a claim for bilateral 
hearing loss.  The Veteran filed a timely notice of disagreement 
(NOD) in April 2000, a statement of the case (SOC) was issued in 
August 2000, and a timely appeal was submitted in September 2000.  
Although the RO subsequently granted service connection for left 
ear hearing loss in a January 2005 rating decision, service 
connection for right ear hearing loss remained denied.  As such, 
that issue is before the Board for appellate review.  The October 
2006 rating decision declined to reopen a claim for service 
connection for bilateral carpal tunnel syndrome.  

The Veteran presented testimony before the undersigned Veteran's 
Law Judge in May 2010.  He also presented testimony on this issue 
before a Decision Review Officer (DRO) in October 2009.  
Transcripts of both hearings are of record.  

The reopened claim for service connection for bilateral carpal 
tunnel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not exhibit hearing loss in the right ear 
that meets VA standards.

2.  A November 2001 rating decision denied a claim for service 
connection for bilateral carpal tunnel syndrome on the basis that 
there was no evidence that the condition either occurred in, or 
was caused by, service.  

3.  Additional evidence submitted since November 2001 on the 
issue of service connection for bilateral carpal tunnel syndrome 
is new and material as it includes evidence that raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The November 2001 rating decision that denied service 
connection for bilateral carpal tunnel syndrome is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2002).

3.  The evidence added to the record subsequent to the RO's 
November 2001 rating decision is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Right ear hearing loss

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is 
competent to identify a medical condition where the condition may 
be diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, 
where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for right ear hearing loss, 
which he contends began in 1986 during service.  See VA Form 21-
526 received September 1999.  He reports being able to hear 
people talk but being unable to understand them, indicating that 
even a little interference makes it hard for him to understand 
what people around him are talking about.  See September 2000 VA 
Form 9.  

The Veteran's service treatment records reveal that he was seen 
in April 1996 for follow up after he was found to have bilateral, 
moderate, high frequency hearing loss.  It was noted that he had 
a history of 18 years of excessive exposure to noise hazards.  
The follow up report dated six days later reveals that 
audiometric test results indicated standard threshold shift (STS) 
at 4000 Hz in both ears (AU).  It was noted that this mild, high 
frequency hearing loss in both ears was consistent with noise 
exposure.  See consultation report.  The same findings were noted 
in June 1996.  See health record.  

The Veteran's service treatment records also contain multiple 
audiometric evaluations dated as of and prior to June 1996.  None 
of the audiometric evaluations show that the Veteran exhibited 
right ear hearing loss that met VA standards as found at 
38 C.F.R. § 3.385.  See reports of medical examination dated June 
1977, April 1980, March 1987 and November 1983; reference 
audiograms dated November 1986, January 1987, September 1989, 
July 1992, July 1993, October 1993, January 1996 and April 1996; 
see also June 1991 health record.  There are several audiograms 
that the Board is unable to interpret, but which do not appear to 
show right ear hearing loss per VA standards.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data); see also June 
1977 audiogram; December 1987 audiological evaluation from the 
Naval Hospital in Newport, Rhode Island; June 1996 report of 
audiologic evaluation.  

At the time of his retirement physical in January 1996, the 
Veteran denied ear, nose or throat trouble and indicated that he 
did not know whether he had hearing loss.  The examining 
physician noted mild hearing loss per audiogram, but no 
audiometric findings were included at that time.  Clinical 
evaluation of the Veteran's ears and drums was normal.  See 
reports of medical history and examination.  

In pertinent part, the post-service medical evidence of record 
consists of private treatment records and two VA compensation and 
pension (C&P) examination reports.  

The Veteran underwent a VA C&P audio examination in November 
1999, at which time he complained of difficulty hearing in 
groups.  It was also noted that he perforated his tympanic 
membranes in 1975 after swimming and it appears the examiner was 
trying to note that the Veteran's hearing loss problems began 
after flight deck ear muffs irritated his ears in 1984.  The 
Veteran reported that surgery to repair the perforated tympanic 
membrane on the right ear was performed in 1987, that his ears 
drain only when he has a cold, that he had noise exposure on 
flight deck for 10 years, and that he had no occupational noise 
exposure.

The authorized audiological evaluation of the right ear revealed 
pure tone thresholds, in decibels, as follows: 20 db at 500 and 
1000 Hz, 15 db at 2000 Hz, 35 db at 3000 Hz, and 30 db at 4000 
Hz.  Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  Tympanometry showed abnormal 
flaccidity consistent with healed perforations.  The diagnosis 
was hearing within normal limits, both ears (AU).  

A July 2000 letter from Dr. P. Manzo reports that the Veteran had 
been his patient since December 1997 and suffered from mild 
hearing loss that had been evaluated by an ear, nose and throat 
(ENT) specialist.  Dr. Manzo reported that the Veteran's hearing 
loss was bilateral, slightly worse in the left ear, that he would 
not benefit from amplification, that he had some difficulty with 
discrimination, and that this does seem to affect the Veteran's 
ability in the workplace in listening to instructions, 
particularly over speaker systems.  No audiometric findings were 
included with Dr. Manzo's letter.  

A March 2003 record from Dr. Golomb reveals that the Veteran was 
seen with a chief complaint of hearing loss.  Dr. Golomb reported 
that audiological evaluation showed bilateral sensorineural 
hearing loss with noise exposure component.  Speech recognition 
threshold (SRT) was at 35 db in both ears and discrimination was 
92 percent in both ears.  The impression was bilateral noise 
exposure related hearing loss.  The audiometric findings were 
attached but the Board cannot interpret these findings.  See 
Kelly, 7 Vet. App. at 474.  It is also unclear whether the 
results of the speech discrimination test were done pursuant to 
the Maryland CNC Test, which is required under 38 C.F.R. § 3.385.

An April 2003 record from Dr. Jacewicz indicates that the Veteran 
was seen for re-evaluation of hearing to see whether the 
difference in hearing loss he had developed was consistent and 
not fluctuating.  It was noted that some of his previous hearing 
studies were reviewed and he was showing signs of noise exposure 
related loss in 1996, but at that time the low frequency was 
better than now.  Dr. Jacewicz noted that audiological evaluation 
was done and it was again found that Eustachian tube function was 
relatively good.  SRT was at 30 db with still high 
discrimination.  Dr. Jacewicz indicated that after the repeated 
studies, it appeared there was sensorineural bilateral hearing 
loss and that comparison to 1996 audiogram showed a drop in SRT 
by 20 db for both ears.  It was also noted that the hearing loss 
appeared to be primarily noise exposure related.  The audiometric 
findings were attached but the Board cannot interpret these 
findings.  See Kelly, 7 Vet. App. at 474.  It is also unclear 
whether the results of the speech discrimination test (showing 96 
percent bilaterally) were done pursuant to the Maryland CNC Test.

An April 2004 record from Dr. Jacewicz reveals that the Veteran 
was seen with a chief complaint of ear noise and reported history 
of noise exposure while working around airplane engines.  An 
audiological evaluation was reported as showing bilateral sensory 
hearing loss with asymmetry at 3000 Hz with the right ear lower 
by 15 db.  It was also noted that both ears had a SRT of 30 db 
and 96 percent discrimination.  The impression was bilateral 
noise exposure related hearing loss.  The audiometric findings 
were attached but the Board cannot interpret these findings.  See 
Kelly, 7 Vet. App. at 474.  It is also unclear whether the 
results of the speech discrimination test were done pursuant to 
the Maryland CNC Test.

The Veteran underwent a second VA C&P audio examination in 
November 2004, at which time his claims folder was reviewed.  The 
examiner noted that a June 1977 Bekesy audiogram was within 
normal limits in both ears (AU) through 4000 Hz and that 
audiograms dated in January 1996, March 1996 and April 1996 
established high frequency hearing loss in the left ear at 4000 
Hz.  The Veteran's chief complaint about his hearing was a 
constant, ringing tinnitus in both ears and that he misunderstood 
conversation speech at times.  His situations of greatest 
difficulty included understanding speech at a distance, watching 
TV, group situations, and when background noise is present.  The 
Veteran reported a history of military noise exposure while 
serving as an aircraft mechanic, working the flight deck, and 
qualifying with weapons.  He was treated for ear infections with 
drainage (pus and blood) on several occasions while in service.  
The Veteran denied any occupational or recreational noise 
exposure.  

The authorized audiological evaluation of the right ear revealed 
pure tone thresholds, in decibels, as follows: 20 db at 500 and 
1000 Hz, 15 db at 2000 Hz, and 35 db at 3000 and 4000 Hz.  Speech 
audiometry revealed speech recognition ability of 96 percent in 
the right ear.  The diagnosis for the right ear was hearing 
threshold levels were within normal limits.  

The evidence of record does not support the claim for service 
connection for right ear hearing loss.  The Board acknowledges 
the in-service notations of high frequency hearing loss in both 
of the Veteran's ears.  See April 1996 consultation report; June 
1996 health record.  The application of 38 C.F.R. § 3.303, 
however, has an explicit condition that the Veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in service 
or an injury or disease incurred therein).  Audiometric testing 
during the November 1999 and November 2004 VA C&P examinations 
reveal that the Veteran does not exhibit hearing loss in the 
right ear that meets VA standards.  As such, service connection 
is not warranted and the claim must be denied.  See 38 C.F.R. § 
3.385 (2009).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).


II.	Carpal Tunnel Syndrome

The Veteran seeks to establish service connection for bilateral 
carpal tunnel syndrome.  See e.g., August 2006 VA Form 21-4138.  
The RO has declined to reopen the claim and has continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The RO initially denied a claim for service connection for 
disability of the arm on the basis that the claim was not well-
grounded.  The RO specifically found that there was no evidence 
to establish a relationship between a disability of the arms and 
any disease or injury during military service.  See February 2000 
rating decision.  The Veteran was notified of this decision by 
letter dated March 11, 2000.  In April 2000, he filed a new claim 
for a bilateral arm condition.  See VA Form 21-4138.  The RO 
subsequently denied service connection for bilateral carpal 
tunnel syndrome (claimed as bilateral arm disabilities) on the 
basis that it was not well-grounded, noting that there was no 
evidence of a relationship between bilateral carpal tunnel 
syndrome and any disease or injury in service.  See May 2000 
rating decision.  The Veteran was notified of this decision by 
letter dated June 8, 2000.  

The RO thereafter re-evaluated the claim pursuant to the Veterans 
Claims Assistance Act (VCAA).  Service connection for bilateral 
carpal tunnel syndrome was again denied, this time on the basis 
that there was no evidence the condition occurred in, or was 
caused by, service.  See November 2001 rating decision.  The 
Veteran was informed of this decision by letter dated November 
17, 2001 but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302(a) (2002) (except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a NOD with a determination by the 
agency of original jurisdiction (AOJ) within one year from the 
date that the agency mails notice of the determination; 
otherwise, that determination will become final).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009).

The Veteran filed a claim to reopen in August 2006, and this 
appeal ensues from the October 2006 rating decision issued by the 
RO in Providence, Rhode Island, which declined to reopen a claim 
for service connection for bilateral carpal tunnel syndrome on 
the basis that no new and material evidence had been submitted.  

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

As noted above, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden, 381 F.3d at 1167.

Evidence before the RO in November 2001 consisted of the 
Veteran's service treatment records, which are devoid of 
reference to any complaints of, or treatment for, the Veteran's 
wrists.  At the time of his retirement physical, the Veteran 
denied arthritis, rheumatism or bursitis and bone, joint or other 
deformity, and clinical evaluation of his upper extremities was 
normal.  See January 1996 reports of medical examination and 
history.  The evidence before the RO also included private 
treatment records, indicating that the Veteran had been diagnosed 
with carpal tunnel syndrome (CTS).  See July 1999 and September 
1999 records from RIH Medical Foundation.  There was no evidence, 
however, establishing a link between the diagnosed carpal tunnel 
syndrome and service.  

Evidence added to the record since November 2001 includes private 
treatment records showing that the Veteran continues to have 
bilateral carpal tunnel syndrome and that he underwent right 
endoscopic carpal tunnel release surgery in June 2007.  See 
records from Rhode Island Hand and Orthopedic Center, Dr. W.J. 
Golini and Dr. G.A. L'Europa.  Evidence added to the record also 
includes the testimony provided by the Veteran in October 2009 
and May 2010.  In pertinent part, the Veteran reported symptoms 
of carpal tunnel syndrome since service, to include continual 
numbness, while acknowledging that he did not seek treatment 
until two to five years after his discharge.  See hearing 
transcripts.  For purposes of establishing whether new and 
material evidence has been received, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The lay testimony was not previously of record and is thus 
considered new.  This evidence is also considered material, as it 
raises a reasonable possibility of substantiating the claim.  
More specifically, the lay evidence suggests that the Veteran has 
had continuity of symptomatology since his discharge from service 
and that his bilateral carpal tunnel syndrome may be related to 
service.  Having found that new and material evidence has been 
presented since the last final denial of the Veteran's claim, the 
claim is reopened for review on the merits.  For the reasons 
discussed below, additional development of the evidence is needed 
to decide the reopened claim.



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

During the pendency of the Veteran's appeal, the Court of Appeals 
for Veterans' Claims (Court) issued a decision regarding the 
notice requirements associated with claims to reopen.  VA must 
notify a claimant of the evidence that is needed to reopen the 
claim as well as the evidence that is needed to establish 
entitlement to the underlying claim.  More specifically, the RO 
must provide notice as to what evidence is necessary to 
substantiate the element(s) of service connection that was found 
insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  As the claim for service connection for bilateral 
carpal tunnel syndrome has been reopened, any defect in the 
notice as required by Kent would be harmless.  

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
February 2000 rating decision that is the subject of the appeal 
concerning entitlement to service connection for right ear 
hearing loss.  His original claim, however, was filed before the 
current section 5103(a) notice requirement became effective in 
November 2000.  

The Veteran was given Section 5103(a) notice in a February 2004 
letter, which advised him of the evidence necessary to establish 
entitlement to service connection and of his and VA's respective 
duties in obtaining evidence.  The claim was readjudicated in 
supplemental statements of the case dated April 2004 and August 
2004.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Accordingly, the duty to 
notify has been fulfilled concerning this claim.  The Board 
acknowledges that the Veteran was not provided notice of the 
appropriate disability rating and effective date of any grant of 
service connection regarding his claim for right ear hearing 
loss.  There is no prejudice in proceeding with the issuance of a 
final decision, however, as his claim is being denied.  See 
Dingess/Hartman, 19 Vet. App. at 484.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, private and VA treatment records have been 
obtained, and he was afforded several examinations in conjunction 
with his claim for service connection for right ear hearing loss.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.




ORDER

Service connection for right ear hearing loss is denied.  

The claim for service connection for bilateral carpal tunnel 
syndrome is reopened.  To this extent only, the appeal is 
granted.


REMAND

Unfortunately, a remand is required in regards to the reopened 
claim.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.  

As an initial matter, the Veteran's reopened claim for service 
connection for bilateral carpal tunnel syndrome has not been 
adjudicated by the AOJ in the first instance.  Consequently, due 
process mandates that the matter be remanded in accordance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Secondly, the Veteran submitted a VA Form 21-4142 dated August 
28, 2006 in which he identified two medical providers who had 
treated his bilateral carpal tunnel syndrome.  Review of the 
claims folder does not indicate that the RO made any efforts to 
obtain records from either Dr. M.J. Rekas or Dr. G.A. L'Europa at 
Neuro Health.  While the Board acknowledges that the Veteran 
submitted some records associated with treatment he received from 
the latter, it is unclear whether these comprise his entire 
records.  On remand, the RO/AMC should make arrangements to 
obtain records from these private medical providers.  

Lastly, pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination or 
opinion is necessary for a decision to be rendered.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the 
contentions raised by the Veteran regarding the fact that he has 
had continuous symptoms associated with bilateral carpal tunnel 
syndrome since service, the Board finds that a medical 
examination is necessary for the purpose of determining whether 
the Veteran has a current bilateral carpal tunnel syndrome 
disorder that is related to service.  Recent VA treatment records 
should also be obtained.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related to 
treatment for bilateral carpal tunnel 
syndrome from the VA Medical Center in 
Providence, Rhode Island, dated since 
December 2009.  

2.  Make arrangements to obtain records from 
the two private medical providers identified 
by the Veteran in his August 2006 VA Form 
21-4142.  Document all efforts made in this 
regard.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any disability 
affecting the wrists/forearms.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination 
report.  Any indicated tests and studies, 
including an EMG, should be conducted if the 
examiner deems it appropriate.

The examiner should state whether or not the 
Veteran has a current disorder affecting the 
wrists/forearms, including carpal tunnel 
syndrome.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability had its onset during active 
service, is related to any in-service 
disease, event, or injury, or is otherwise 
etiologically related to active service.  
The examiner must acknowledge the Veteran's 
report of continuity of symptomatology since 
service.  

A rationale for any opinion expressed should 
be provided.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion requested, 
the report must be returned for corrective 
action.

5.  Finally, readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


